Exhibit 10.14

 

LOGO [g33687g1102133817014.jpg]

CEREVEL THERAPEUTICS HOLDINGS, INC.

SEVERANCE BENEFITS POLICY FOR SPECIFIED C-SUITE EXECUTIVES

(Adopted: October 27, 2020)

 

I.

Purpose

Cerevel Therapeutics Holdings, Inc. (the “Company”) hereby establishes an
unfunded severance benefits policy (the “Policy”). The purpose of this Policy is
to provide Covered Employees with certain severance benefits if they experience
a qualifying involuntary termination of employment in connection with a Sale
Event of the Company, subject to the below terms and conditions. This Policy
shall become effective on October 27, 2020 (the “Effective Date”).

 

II.

Certain Definitions

“Administrator” shall mean the Compensation Committee of the Board or, in the
absence of a Compensation Committee, the Board or a committee thereof designated
by the Board.

“Affiliates” shall mean all persons and entities directly or indirectly
controlling, controlled by or under common control with the Company, where
control may be by management authority, equity interest or otherwise.

“Base Salary” shall mean, for any Covered Employee, such Covered Employee’s base
salary or base rate of pay as in effect immediately before a Covered Termination
(or base salary or base rate of pay as in effect immediately prior to the Sale
Event, if greater), exclusive of any bonuses, overtime pay, shift differentials,
“adders,” any other form of premium pay, or other forms of compensation.

“Board” shall mean the Board of Directors of the Company.

“Cause” shall mean Cause as defined in the applicable employment agreement
between the Covered Employee and the Company.

“COBRA” shall mean the Consolidated Omnibus Budget Reconciliation Act.

“Code” shall mean the Internal Revenue Code of 1986, as amended.

“Covered Employees” shall mean all employees of the Company that are senior
executive officers who report directly to the Company’s Chief Executive Officer
on an other than temporary basis.

“Covered Termination” shall mean a termination of a Covered Employee’s
employment with the Company either (a) by the Company without Cause, or (b) by
the Covered Employee for Good Reason. Notwithstanding the foregoing, and for the
avoidance of doubt, a Covered Termination does not include a termination (i) due
to a Covered Employee’s death; and (ii) due to a Covered Employee’s Disability
(as defined in the applicable employment agreement between the Covered Employee
and the Company).



--------------------------------------------------------------------------------

Cerevel Therapeutics Holdings, Inc.

Severance Benefits Policy for Specified C-Suite Employees

Page 2 of 7

 

“Date of Termination” means the last day of the Covered Employee’s employment
with the Company.

“Good Reason” shall mean Good Reason as defined in the applicable employment
agreement between the Covered Employee and the Company.

“Plan” shall mean the Company’s 2020 Equity Incentive Plan, as may be amended
from time to time, including any successor plan.

“Sale Event” shall have the definition contained in the Plan.

“Sale Event Period” shall mean the period that commences three (3) months prior
to, and ends twelve (12) months following, the occurrence of the first event
constituting a Sale Event.

“Separation Agreement” shall mean a separation agreement in the form provided by
the Company containing a general waiver and release, non-disparagement,
post-employment noncompetition, statutorily required revocation period, and
other provisions customary for such agreements.

 

III.

Conditions to Receipt of Severance Benefits

A Covered Employee shall be entitled to receive Severance Benefits (as defined
below) under this Policy only if the Covered Employee (i) experiences a Covered
Termination during a Sale Event Period; (ii) executes and delivers a Separation
Agreement that becomes nonrevocable and otherwise fully effective (the date when
this occurs is the “Separation Agreement Effective Date”) within the time period
required by the Separation Agreement but in no event later than 60 days
following the Covered Employee’s Date of Termination; and (iii) complies fully
at all times with the provisions of any applicable noncompetition,
nonsolicitation, confidentiality, invention assignment and/or other agreement
between the Covered Employee and the Company (subsection (iii), the “Employee
Obligations”).

 

IV.

Severance Benefits

The “Severance Benefits” shall consist of (i) the Severance Pay; (ii) the
Benefits Continuation; (iii) the Incentive Compensation and (iv) the Equity
Acceleration, each as defined as follows:

(i) Severance Pay. The “Severance Pay” shall mean the continuation of the
Covered Employee’s Base Salary rate over the twelve (12) month period
immediately following the Date of Termination (such period, the “Severance
Period”).

(ii) Benefits Continuation. The “Benefits Continuation” shall mean the Company’s
payment of the Company’s portion of the contributions to the cost of COBRA
coverage on behalf of the Covered Employee, and any applicable dependents under
COBRA, over the Severance Period. A Covered Employee shall only receive the
Benefits Continuation if the Covered Employee elects COBRA coverage, and only
for so long as the Covered Employee remains eligible for such coverage under
COBRA. The Company’s contribution to costs of the Benefits Continuation shall



--------------------------------------------------------------------------------

Cerevel Therapeutics Holdings, Inc.

Severance Benefits Policy for Specified C-Suite Employees

Page 3 of 7

 

be determined on the same basis as the Company’s contribution to
Company-provided health and dental insurance coverage, in effect on the Date of
Termination, for an active employee with the same coverage elections. The
Covered Employee shall be responsible for paying the remaining portion of the
premiums for such COBRA coverage as if the Covered Employee remained employed.
The Covered Employee authorizes the deduction of the portion for which the
Covered Employee is responsible from the Covered Employee’s Severance Pay.
Notwithstanding this subsection (ii), if the Covered Employee commences new
employment and is eligible for a new group health plan, the Benefits
Continuation shall cease when the Covered Employee’s new employment begins.

(iii) Incentive Compensation. The “Incentive Compensation” shall mean one
(1) times the Covered Employee’s target cash bonus for the calendar year in
which the Date of Termination occurs.

(iv) Equity Acceleration. The “Equity Acceleration” means that, notwithstanding
anything to the contrary in the Plan or any applicable award agreement and with
respect to awards that are granted to the Covered Employee on or after the
Effective Date, (A) all awards with conditions and restrictions relating to the
attainment of performance goals (if any) and for which there is no assumption,
continuation, substitution or cash-out provided in connection with the Sale
Event, may become immediately vested and payable in the Administrator’s
discretion or to the extent specified in the applicable award agreement, and
(B) all time-based stock options and other stock-based awards subject to
time-based vesting (the “Post-Effective Date Time-Based Equity Awards”) shall
accelerate and become fully exercisable or nonforfeitable immediately as of the
later of (i) the Date of Termination or (ii) the Separation Agreement Effective
Date (in either case, the “Accelerated Vesting Date”); provided that any
termination or forfeiture of the unvested portion of such Post-Effective Date
Time-Based Equity Awards that would otherwise occur on the Date of Termination
in the absence of this Policy will be delayed until the Separation Agreement
Effective Date and will only occur if the vesting pursuant to this subsection
does not occur due to the absence of the Separation Agreement becoming fully
effective within the time period set forth therein. Notwithstanding the
foregoing, no additional vesting of the Post-Effective Date Time-Based Equity
Awards shall occur during the period between the Covered Employee’s Date of
Termination and the Accelerated Vesting Date.

For the avoidance of doubt: (a) if a Covered Termination occurs outside of the
Sale Event Period, Covered Employees shall not be eligible for Severance
Benefits under this Policy, but instead may be eligible for severance benefits
under the Covered Employee’s Employment Agreement with the Company (and subject
to the terms thereof); and (b) any stock options or other stock-based award
granted to the Covered Employee prior to the Effective Date shall not be
eligible for the Equity Acceleration under this Policy.



--------------------------------------------------------------------------------

Cerevel Therapeutics Holdings, Inc.

Severance Benefits Policy for Specified C-Suite Employees

Page 4 of 7

 

V.

Timing of Severance Pay and Incentive Compensation

The Severance Pay and Incentive Compensation shall be paid out in substantially
equal installments in accordance with the Company’s payroll practices over the
Severance Period, commencing within 60 days after the Date of Termination;
provided, however, that if the 60-day period begins in one calendar year and
ends in a second calendar year, amounts payable hereunder shall begin to be paid
in the second calendar year by the last day of such 60-day period; provided,
further, that the initial payment shall include a catch-up payment to cover
amounts retroactive to the day immediately following the Date of Termination.
Each payment pursuant to this Policy is intended to constitute a separate
payment for purposes of Treasury Regulation Section 1.409A-2(b)(2).

 

VI.

Equity Awards

Except with respect to the Equity Acceleration, the treatment of a Covered
Employee’s equity awards with the Company shall be governed by the terms of the
Plan and applicable award agreement(s) in all respects.

 

VII.

Recoupment

Without limiting the Company’s other remedies at law or equity in any respect,
if a Covered Employee fails to comply with the terms of this Policy, the Covered
Employee’s Employee Obligations, or the terms of the Separation Agreement, the
Company shall have the right to require repayment to the Company of any amounts
paid hereunder, and/or cancel or cause the forfeiture of the Covered Employee’s
equity rights, in any such case to the extent permitted by applicable law, and
with the value or amount of such repayment, forfeiture or cancellation
determined in the sole discretion of the Administrator. If such recoupment is
the form of cash, such payment is due in cash or by check within 10 days after
the Company provides notice to a Covered Employee that it is enforcing this
provision. Any amounts payable or to be accelerated hereunder but not yet
received by such Covered Employee will be immediately forfeited in the event of
a failure to comply with the terms of this Policy, the Covered Employee’s
Employee Obligations, or the terms of the Separation Agreement.

 

VIII.

Death After Covered Termination

If a Covered Employee dies after the date of his or her Covered Termination but
before all payments or benefits to which such Covered Employee is entitled
pursuant to this Policy have been paid or provided, any remaining payments and
benefits will be made to any beneficiary designated by the Covered Employee
prior to or in connection with such Covered Employee’s Covered Termination or,
if no such beneficiary has been designated, to the Covered Employee’s estate.
For the avoidance of doubt, if a Covered Employee dies during such Covered
Employee’s applicable Severance Period, Benefits Continuation will continue for
the Covered Employee’s applicable dependents for the remainder of the Covered
Employee’s Severance Period, subject to applicable law.

 

IX.

Withholding

The Severance Benefits shall be subject to applicable taxes. The Company has the
right to withhold such other amounts as may be withheld under the Company’s
policies and procedures from time to time in effect, subject to applicable law.



--------------------------------------------------------------------------------

Cerevel Therapeutics Holdings, Inc.

Severance Benefits Policy for Specified C-Suite Employees

Page 5 of 7

 

X.

Section 409A

The payments under this Policy are intended either to be exempt from
Section 409A of the Code (“Section 409A”) under the short-term deferral,
separation pay, or other applicable exception, or to otherwise comply with
Section 409A. This Policy shall be administered in a manner consistent with such
intent. For purposes of Section 409A, all payments under this Policy shall be
considered separate payments. To the extent that any payment or benefit
described in this Policy constitutes “non-qualified deferred compensation” under
Section 409A, and to the extent that such payment or benefit is payable upon a
Covered Employee’s termination of employment, then such payments or benefits
shall be payable only upon such Covered Employee’s “separation from service”
(determined in accordance with the presumptions set forth in Treasury Regulation
Section 1.409A-1(h)). Notwithstanding any provision to the contrary, to the
extent an Covered Employee is considered a specified “covered employee” under
Section 409A and would be entitled, during the six-month period beginning on
such Covered Employee’s separation from service, to a payment that is not
otherwise excluded under Section 409A, such payment will not be made until the
earlier of (i) the date six months and one day after the Covered Employee’s
separation from service, or (ii) the Covered Employee’s death. This Policy may
be amended as may be necessary to fully comply with Section 409A and all related
rules and regulations in order to preserve the payments and benefits provided
hereunder. The Company makes no representation or warranty and shall have no
liability to any Covered Employee or any other person if any provisions of this
Policy are determined to constitute deferred compensation subject to
Section 409A but do not satisfy an exemption from, or the conditions of, such
Section.

 

XI.

Section 280G

Notwithstanding anything herein to the contrary, in the event that the Severance
Benefits to be provided to a Covered Employee pursuant to this Policy calculated
in a manner consistent with Section 280G of the Code and the applicable
regulations thereunder (the “Aggregate Payments”) would be subject to the excise
tax imposed by Section 4999 of the Code, then the Aggregate Payments shall be
reduced (but not below zero) so that the sum of all of the Aggregate Payments
shall be $1.00 less than the amount at which the Covered Employee becomes
subject to the excise tax imposed by Section 4999 of the Code; provided that
such reduction shall only occur if it would result in the Covered Employee
receiving a higher After Tax Amount (as defined below) than the Covered Employee
would receive if the Aggregate Payments were not subject to such reduction. In
such event, the Aggregate Payments shall be reduced in the following order, in
each case, in reverse chronological order beginning with the Aggregate Payments
that are to be paid the furthest in time from consummation of the transaction
that is subject to Section 280G of the Code: (i) cash payments not subject to
Section 409A of the Code; (ii) cash payments subject to Section 409A of the
Code; (iii) equity-based payments and acceleration; and (iv) non-cash forms of
benefits; provided that in the case of all the foregoing Aggregate Payments, all
amounts or payments that are not subject to calculation under Treas. Reg.
§ 1.280G-1, Q&A-24(b) or (c) shall be reduced before any amounts that are
subject to calculation under Treas. Reg. § 1.280G-1, Q&A-24(b) or (c). For
purposes of this Policy, the “After Tax Amount” means the amount of the
Aggregate Payments less all federal, state, and local income, excise and
employment taxes



--------------------------------------------------------------------------------

Cerevel Therapeutics Holdings, Inc.

Severance Benefits Policy for Specified C-Suite Employees

Page 6 of 7

 

imposed on the Covered Employee as a result of the Covered Employee’s receipt of
the Aggregate Payments. For purposes of determining the After Tax Amount, the
Covered Employee shall be deemed to pay federal income taxes at the highest
marginal rate of federal income taxation applicable to individuals for the
calendar year in which the determination is to be made, and state and local
income taxes at the highest marginal rates of individual taxation in each
applicable state and locality, net of the maximum reduction in federal income
taxes which could be obtained from deduction of such state and local taxes. The
determination as to whether a reduction in the Aggregate Payments shall be made
pursuant to the Policy shall be made by a nationally recognized accounting firm
selected by the Company (the “Accounting Firm”), which shall provide detailed
supporting calculations both to the Company and the Covered Employee within
fifteen (15) business days of the termination date, if applicable, or at such
earlier time as is reasonably requested by the Company or the Covered
Employee. Any determination by the Accounting Firm shall be binding upon the
Company and the Covered Employee.

 

XII.

Administration

The Administrator shall be responsible for administering this Policy, and shall
have all necessary authority to discharge such responsibilities, which include,
but are not limited to, interpretation and construction of this Policy, the
determination of all questions of fact and disputes, including, without limit,
with respect to eligibility, participation and benefits, the resolution of any
ambiguities and all other related or incidental matters. The Administrator may
adopt rules and regulations in its interpretation and implementation of the
Policy. The Administrator’s determinations under this Policy shall be
conclusive, final and binding on Covered Employees and the Company.

 

XIII.

Not an Employment Contract

The Policy is not a contract between the Company and any employee, nor is it a
condition of employment of any employee. Covered Employees remain employees
at-will. Nothing contained in the Policy gives, or is intended to give, any
employee the right to be retained in the service of the Company, or to interfere
with the right of the Company to discharge or terminate the employment of any
employee at any time and for any reason.

 

XIV.

Severability

In case any one or more of the provisions of this Policy (or part thereof) shall
be held to be invalid, illegal or unenforceable in any respect: (i) such
provision(s) shall be reformed and enforced to its/their fullest permissible
extent; (ii) any such invalidity, illegality or unenforceability shall not
affect the other provisions hereof, and (iii) this Policy shall be construed as
if such invalid, illegal or unenforceable provisions (or part thereof) never had
been contained herein.

 

XV.

Non-Assignability by Employees; Assignability by the Company

No right or interest of any Covered Employee in this Policy shall be assignable
or transferable in whole or in part either directly or by operation of law or
otherwise, including, but not limited to, execution, levy, garnishment,
attachment, pledge or bankruptcy. The Company may assign or otherwise transfer
this Policy to any other person or entity without any Covered Employee’s
consent.



--------------------------------------------------------------------------------

Cerevel Therapeutics Holdings, Inc.

Severance Benefits Policy for Specified C-Suite Employees

Page 7 of 7

 

XVI.

Integration with Other Pay or Benefits Requirements

The terms of this Policy supersede any (i) severance plans and separation
policies applicable to Covered Employees and (ii) provisions of any agreement
between any Covered Employee and the Company, in either case ((i) or (ii)) to
the extent such plans, policies or provisions provide for severance benefits in
connection with a Covered Termination during a Sale Event Period. To avoid
doubt, this Policy does not supersede (i) any severance benefits provided under
the Employment Agreement between the Covered Employee and the Company with
respect to any termination of the Covered Employee’s employment occurring
outside the Sale Event Period; and (ii) any right of the Covered Employee to
garden leave pay under the Massachusetts Noncompetition Agreement Act (“Garden
Leave Pay”). To the extent that the Company owes any amounts in the nature of
severance benefits under any other program, policy plan or agreement of the
Company that is not otherwise superseded by this Policy, or to the extent that
any federal, state or local law, including, without limitation, so-called “plant
closing” laws, requires the Company to give advance notice or make a payment of
any kind to an employee because of that employee’s involuntary termination due
to a layoff, reduction in force, plant or facility closing, sale of business, or
similar event, the benefits provided under this Policy or the other arrangement
shall either be reduced or eliminated to avoid any duplication of payment. To
the extent that the Covered Employee is entitled to any payments pursuant to any
restrictive covenant agreement with the Company, including without limitation
any Garden Leave Pay, the Severance Pay received by the Covered Employee in any
calendar year shall be reduced by the amount the Covered Employee is paid in the
same such calendar year (including Garden Leave Pay paid in such calendar year)
pursuant to such restrictive covenant agreement. The terms of this Policy
supersede any prior representations, communications or agreements regarding the
subject matter hereof, i.e. Severance Benefits resulting from a Covered
Termination within the Sale Event Period.

 

XVII.

Amendment or Termination

The Board may amend, modify, or terminate the Policy at any time in its sole
discretion prior to the Sale Event Period.

 

XVIII.

Governing Law

This Policy and the rights of all persons hereunder shall be construed in
accordance with the laws of the Commonwealth of Massachusetts (without regard to
conflict of laws provisions), and the Company and the Covered Employee waive the
right to any jury with respect to any dispute under this Policy.